Citation Nr: 0707218	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.

3.  Entitlement to a disability rating in excess of 10 
percent for post-operative excision, condyle, right fifth 
metatarsal callous.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chronic sinusitis.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chronic fatigue syndrome.

6.  Entitlement to total disability based upon individual 
unemployability.





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In January 2002, the RO continued a noncompensable disability 
evaluation for the veteran's service-connected right fifth 
metatarsal disability.  In November 2003, the RO held that 
service connection was warranted for hypertension and 
assigned a 10 percent disability evaluation.  The RO also 
held that the veteran's service-connected right fifth 
metatarsal disability warranted a 10 percent disability 
rating.  In January 2004, the RO held that service connection 
was not warranted for depression; new and material evidence 
had not been presented to reopen the claims of entitlement to 
service connection for chronic sinusitis and chronic fatigue 
syndrome; and the veteran was not entitled to a total 
disability rating based upon individual unemployability.

The issues of entitlement to service connection for 
depression, chronic sinusitis, and chronic fatigue syndrome 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


The issue of entitlement to a total disability rating based 
upon individual unemployability is deferred.



FINDINGS OF FACT

1.  The veteran's hypertension is not productive of diastolic 
pressure predominantly 110 or more; or systolic pressure 
predominantly 200 or more.

2.  The veteran's post-operative excision, condyle, right 
fifth metatarsal callous is characterized by no more than 
moderate impairment of the foot.

3.  March 1996 and January 1998 rating decisions denied 
service connection for chronic sinusitis and rhinitis.  The 
RO held that there was no medical evidence of a disease that 
began or worsened during service.  

4.  A March 1996 rating decision denied service connection 
for chronic fatigue syndrome.  The RO held that there was no 
medical evidence that a chronic disability existed and there 
was no evidence that the disability had a nexus to service.  

5.  Evidence received since the March 1996 and January 1998 
rating decisions includes evidence not of record at the time 
of that decision that tends to raise a reasonable possibility 
of substantiating the claims of entitlement to service 
connection for chronic sinusitis and chronic fatigue 
syndrome.






CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic 
Code 7101 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for post-operative excision, condyle, right fifth 
metatarsal callous, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5282 (2006).

3.  New and material evidence has been received to reopen the 
claim of service connection for a chronic sinusitis.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

4.  New and material evidence has been received to reopen the 
claim of service connection for chronic sinusitis.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2003, June 2003, and August 2004 
letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2003, June 2003, and August 2004 letters.  As such, 
the veteran was aware and effectively notified of information 
and evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to a disability rating in excess of 10 percent 
for hypertension and entitlement to a disability rating in 
excess of 10 percent for post-operative excision, condyle, 
right fifth metatarsal callous, any potentially contested 
issue regarding a downstream element is rendered moot.  
Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in Mach 2003 and June 2003, 
prior to the adjudication of the claims in November 2003 and 
March 2004.  Additionally, the record contains a February 
2005 statement of the case and a February 2005 supplemental 
statement of the case following the August 2004 letter.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the August 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in May 
2003.  Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the August 
2004 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

I.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

a.  Right Fifth Metatarsal

The veteran's right toe disability is rated as 10 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5282 (2006).  Under that code, hammertoes are rated 
noncompensable when single toes are involved, and at 10 
percent when it involves all toes, unilateral, without claw 
foot.  Id.  Although the veteran's disability only involves 
one toe, it is currently rated as 10 percent disabling, the 
maximum rating under this diagnostic code, due to painful and 
reduced range of motion.  The veteran alleges that he is 
entitled to an increased disability rating because he know 
ambulates with a limp and needs to wear special footwear.

Because the veteran is currently in receipt of the maximum 
schedular amount available for hammertoes, the Board will 
contemplate whether he is entitled to a higher rating under 
any other applicable diagnostic codes.  Diagnostic Codes 
5276, 5278, and 5283, however, are not applicable because the 
veteran has not been diagnosed as having a flatfoot, claw 
foot, or malunion or nonunion of the tarsal or metatarsal 
bones.  

Diagnostic Code 5284 also provides rating criteria for other 
foot injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  As an initial matter, it is noted that the veteran's 
service-connected post-operative excision, condyle, right 
fifth metatarsal callous, is characterized by a hammer toe, 
which is contemplated in DC 5282.  Therefore, DC 5284 is not 
for application.  Notwithstanding, even if the Board were to 
evaluate the veteran under that Diagnostic Code 5284, there 
is no medical evidence of record that the veteran's post-
operative excision, condyle, right fifth metatarsal callous, 
results in a moderately severe foot disability such as to 
warrant a 20 percent disability rating.

In May 2003, the veteran was afforded a VA examination.  At 
that time, he ambulated with a normal gait and walked easily 
on his heels and toes.  He exhibited no functional 
limitations regarding standing or walking.  The foot looked 
normal aside from the hammer toe on the little toe, which 
only involved the right fifth, little toe.  There was no 
other deformity involving any other toes of the right foot.  
There was abnormal callosity over the plantar aspect of the 
fifth metatarsal head, which was tender to palpation.  
Although the veteran complained of pain under the surfaces of 
the other toes, there was no abnormal callosities in these 
areas.  The examination demonstrated no abnormalities 
regarding any of the other toes nor did have any arthritic 
changes.  Subsequent x-rays taken in February 2005 
demonstrated a deformity of the left fifth metatarsal with 
mild degenerative joint disease, mild osteoporosis, and mild 
bunion deformity.

The Board notes that the veteran was diagnosed with 
degenerative joint disease of his right fifth toe.  38 C.F.R. 
§ 4.71a, DC 5003 (2006) provides the rating criteria for 
degenerative arthritis.  In order for the veteran's right 
fifth toe disability to warrant a 20 percent rating, there 
must be X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  Evaluating the veteran's 
disability in conjunction with these rating criteria, the 
Board finds that the veteran does not warrant an increase to 
a 20 percent rating for his right foot.  In particular, the 
veteran's hammertoe does not include involvement of two or 
more major joints or two or more minor joint groups.  
Therefore, an increased rating is not warranted under 
Diagnostic Code 5003.

In conclusion, a disability in excess of 10 percent is not 
warranted for post-operative excision, condyle, right fifth 
metatarsal callous.

b.  Hypertension

The veteran's hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Under this code, a 10 percent rating 
is warranted for diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  For a 40 
percent rating, diastolic pressure must be predominantly 120 
or more.  A 60 percent rating requires diastolic pressure 
predominantly 130 or more.  The note under this code explains 
that the term hypertension means that the diastolic blood 
pressure is predominantly 90mm., or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, including Note 1 (2006).

The criteria above does not support a higher than 10 percent 
rating for the veteran's hypertension.  Id.  This is based on 
the medical evidence which fails to show diastolic pressure 
readings predominantly 120 or more, or systolic pressure 
readings predominantly 200 or more. In fact, the contrary is 
shown by the blood pressure readings on file.  Upon VA 
examination in May 2003, the veteran's blood pressure was 
144/88.  Additionally, blood pressure readings from September 
2003 to August 2005 do not demonstrate that the veteran's 
disability warrants a disability rating in excess of 10 
percent.   In September 2003, blood pressure readings were 
120/40 and 128/76.  In October 2003, blood pressure readings 
were 123/75, 108/78, 108/76, 122/72, 120/82, 122/77, 110/68, 
128/78, 106/78 and 112/80.  In November 2003, blood pressure 
readings were 118/73, 110/68, 125/83, 122/84, 112/70, 120/76 
and 128/73.  In December 2003, blood pressure readings were 
137/81, 124/77, 100/78, 118/84 and 118/80.  In January 2004, 
blood pressure readings were 138/80 and 126/82.  In March 
2004, there was a blood pressure reading of 106/78.  In April 
2004, blood pressure readings were 117/82 and 128/78.  In May 
2004, there was a blood pressure reading of 118/82.  In June 
2004, blood pressure readings were 122/75 and 113/72 .  In 
July 2004, there was a blood pressure reading of 122/79.  In 
August 2004, blood pressure readings were 110/70 and 126/73.  
In September 2004, blood pressure readings were 134/80 and 
117/79.  In October 2004, blood pressure readings were 116/72 
and 118/76.  In November 2004, there was a blood pressure 
reading of 129/82.  In December 2004, blood pressure readings 
were 110/84 and 120/74.   In January 2005, there was a blood 
pressure reading of 122/72.  In February 2005, blood pressure 
readings were 120/80 and 108/70.  In March 2005, there was a 
blood pressure reading of 112/70.  In April 2005, blood 
pressure readings were 135/75, 114/72, and 126/77.  In May 
2005, there was a blood pressure reading of 122/72.  In June 
2005, blood pressure readings were 118/74 and 110/70.  In 
July 2005, there was a blood pressure reading of 122/80.  In 
August 2005, there was a blood pressure reading of 128/82.  

The aforementioned evidence demonstrates that the veteran's 
diastolic pressures do not even approach 100, let alone 110.  
As for his systolic readings, none of the above-noted 
readings reflect a reading over 200.  Accordingly, an initial 
rating in excess of 10 percent rating for the veteran's 
hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006), is not warranted.

II.  New and Material

Sinusitis & Chronic Fatigue Syndrome

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in November 2002), and the 
new definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case at hand, service medical records from September 
1966 noted treatment for a head cold and congestion in throat 
with a three to four year history.  The examiner also noted 
sinus drainage and diagnosed the veteran as having allergic 
rhinitis.  The veteran also received treatment for chest and 
sinus congestion in May 1978.  In February 1982, a periodic 
physical noted that the veteran had experienced sinus attack 
whose origin was in question.  He also experienced chronic or 
frequent colds related to sinus difficulties and chronic 
cough relate to cigarette smoking.  Upon separation, however, 
all the veteran's systems were considered within normal 
limits, including sinus.  Moreover, the veteran denied ear, 
nose, or throat trouble; chronic or frequent colds; 
sinusitis; and hay fever.  

Post-service medical evidence included VA treatment records 
of complaints and diagnoses of rhinitis and sinusitis.  
Additionally, a May 1995 treatment record indicates that the 
veteran had been received treatment for depression since 
December 1994 and that the original diagnosis had been 
chronic fatigue syndrome.  

In March 1996, the RO held that service connection was not 
warranted for a sinusitis and chronic fatigue syndrome.  With 
respect to the veteran's sinusitis, the RO held that the 
records demonstrated treatment for allergic rhinitis and 
noted that allergies were a constitutional or developmental 
abnormality.  Moreover, there was no evidence that the 
disease began or worsened during service.  As to chronic 
fatigue syndrome, the RO held that there was no medical 
evidence that a chronic disability existed and there was no 
evidence that the disability had a nexus to service.  

The veteran presented a timely notice of disagreement and 
alleged that his chronic rhinitis was the cause of his 
chronic sinusitis as well as his chronic fatigue.  He has 
also alleged that it may be attributable to herbicide 
exposure.  In January 1998, the RO held that service 
connection was not warranted for allergic rhinitis or chronic 
sinusitis because there was no evidence that either disorder 
began or was aggravated in service.  The veteran withdrew his 
appeal in April 1996 and the rating actions became final.

In November 2002, the veteran attempted to reopen his claims 
of service connection for sinusitis and chronic fatigue 
syndrome.  The veteran alleged that he had experienced a 
chronic sinus disorder, as well as chronic fatigue syndrome 
since his discharge from service.  VA treatment records noted 
treatment for and diagnoses of sinusitis, allergic rhinitis, 
and chronic fatigue syndrome.

In light of the aforementioned medical evidence of a current 
sinus disorder as well as chronic fatigue syndrome and the 
veteran's statements that he has experienced chronic 
disorders since his discharge from military service, the 
Board finds that this evidence is neither cumulative nor 
redundant of the evidence previously of record.  Moreover, 
the new evidence raises a reasonable possibility of 
substantiating the veteran's claim.  The Board notes that, 
for the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, new and 
material evidence has been presented and reopening of the 
claims is in order.



ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a disability rating in excess of 10 percent 
for post-operative excision, condyle, right fifth metatarsal 
callous is denied.

The appeal to reopen a claim of service connection for 
chronic sinusitis is granted; the appeal is allowed to this 
extent only.

The appeal to reopen a claim of service connection for 
chronic fatigue syndrome is granted, the appeal is allowed to 
this extent only.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to the claim of service connection for 
depression and the reopened claims for service connection for 
a chronic sinus disorder and chronic fatigue syndrome.

With respect to the veteran's claim of entitlement to service 
connection for chronic sinusitis, it is noted that during his 
period of service the veteran experienced chronic colds and 
sinus difficulties.  He was also diagnosed as having 
rhinitis.  Post-service the veteran has received treatment 
for and been diagnosed as having rhinitis and sinusitis.  The 
veteran has alleged that his congenital allergies were 
aggravated by his period of service, particularly his stay in 
Vietnam, and have resulted in his current sinus disorder.  
The Board finds that a remand is necessary in order to secure 
an opinion as to the etiology of any current sinus disorder 
and whether or not it had its onset or was aggravated by the 
veteran's period of service.  See  38 U.S.C.A. § 5103A.

As to the veteran's claims of entitlement to service 
connection for depression and chronic fatigue syndrome, the 
medical evidence of record includes diagnoses of both these 
disorder.  The veteran has alleged that his chronic fatigue 
syndrome began during his period of service and that his 
depression is secondary to his service-connected 
disabilities.  The record, however, indicates that there has 
been some confusion as to which of these disorders the 
veteran is actually experiencing.  Accordingly, the Board 
finds that a remand is necessary in order to ascertain 
whether or not the veteran has a diagnosis of chronic fatigue 
syndrome or depression, and if so, whether either is related 
to his period of service.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the veteran is provided relevant 
information concerning a disability 
rating and effective date.  The RO also 
should send a VCAA letter that notifies 
the veteran of any information and 
medical or lay evidence that is necessary 
to substantiate his service connection 
claims.

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
any current sinus disorder.  All 
indicated tests should be accomplished.  
The claims folder must be made available 
to the examiner.  The VA examiner should 
review the claims folder and provide an 
opinion as to whether the veteran 
currently exhibits any sinus disorder, 
and, if so, whether it is at least as 
likely as not that such a disorder had 
its onset or was aggravated by his period 
of active service or any incident 
therein, including presumed exposure to 

herbicides.  The report of examination 
should include a complete rationale for 
all opinions rendered.

3.  The RO should schedule the veteran 
for a VA examination in order to 
determine whether the veteran is 
experiencing chronic fatigue syndrome or 
depression.  All indicated tests should 
be accomplished.  The claims folder must 
be made available to the examiner.  The 
VA examiner should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
that the veteran currently exhibits 
chronic fatigue syndrome or depression 
which was caused or worsened by his 
period of service, or his service-
connected disabilities.  The report of 
examination should include a complete 
rationale for all opinions rendered.

4.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


